McKinstry, J.,
concurring specially:
I concur in the judgment. By an Act repealing all laws relating to its organization, the Legislature might have dis-incorporated the county of Klamath, and then, by subsequent statute, might have annexed its territory to the counties of Siskiyou and Humboldt. The portions of the Act under consideration, which provide, on condition of a certain vote by the electors of Siskiyou, that “organization and government of the county of Klamath shall be abandoned,” are not inseparably connected with, nor do they necessarily depend upon the other portions of the same Act. It is well settled that, if a provision which is not obnoxious to objection, is found even in the same section with another which is repugnant to the Constitution, the one in itself valid and complete must be sustained, unless the two are so united as that it must be presumed that the Legislature would not have adopted the one without the other. The distribution into sections is purely artificial, and' the real point is whether the provisions are essentially and inseparably connected in substance. (Robinson v. Bidwell, 22 Cal. 379; Com. v. Hitchings, 5 Gray, 485.)
Doubtless the moral obligation rested upon the members of the Legislature to furnish local government to the inhabitants of the county of Klamath, and when that county was disincorporated, to provide for the payment of its debts, etc. They may or may not have discharged this duty by the statute under consideration. On that point I express no opinion. But assuming that they .have failed to *483do so, by reason of a condition therein inserted which renders those portions of the statute which relate to such matters void, I cannot say (had the constitutional objection been suggested) that they would not have passed the portions of the Act relating to the disorganization of Klamath county, reserving for further and appropriate legislation the division of its territory and other matters connected with the establishment of new local governments within its borders.
It is not necessary, therefore, to inquire whether those parts of the law can be upheld which relate to the annexation of the territory of the former county to the adjacent counties. The proceeding before us is against one claiming to be an officer of Klamath county, and does not involve the validity of those portions of the statute which refer to the disposition of the territory, etc., of Klamath after its disorganization.
It was undoubtedly within the power of the Legislature to disincorporate the county without making any provision in the same Act for the future local government of the territory. The only question here is whether the condition that the law shall take effect only in case of a vote by the citizens of Siskiyou, such as is mentioned therein, renders invalid that part of the law which provides for the disineorporation.
The statute of March 8,1874, did not submit to the voters of Siskiyou county the question, “Is the disorganization of Klamath county desirable or expedient?” The question was in effect, “Do you desire that a part of Klamath shall be attached to your county?” In ex parte Wall this Court held that a law could be made to take effect upon a condition provided it did not appear that the members of the Legislature had attempted to delegate to others their own exclusive function of determining the propriety and expediency of the law. This law, so far as it abolishes Klamath county, was a perfect law when it left the hands of the Legislature. It was to take effect on the happening of an event, which was not to be the exercise by any other person of the discretion and judgment which the Legislature were bound to exercise for themselves with respect to the subject of the *484law, to wit: the disorganization of Klamath. The Legislature declared that Klamath should be abolished if the people of Siskiyou should express a willingness to take part of its territory; but this is a very different thing from declaring that Klamath should be abolished, provided the people of Siskiyou should declare that Klamath should be abolished. The Legislature had power to say: "Klamath county shall be abolished on the happening of an event which may serve to enlighten us with reference to a future legislative disposition of the territory, property and existing obligations -of the county.” True, if Siskiyou shall not vote in favor of receiving part of the territory, etc., Klamath will not be disorganized. This, however, is because the Legislature has decided that in such event it ought not to be disorganized—not because the people of Siskiyou are clothed with the power to decide upon the expediency of the continuance or non-continuance of the county government of Klamath. In this respect it does not differ from many other laws by the terms of which the Legislatures declare that if a named event shall occur, certain legislation is wise and expedient, but in which the Legislature do. not seek to transfer to others the power of deciding whether the legislation is wise or expedient in the present, or will become wise or expedient in case of a future contingency.
It is not the circumstance that a vote is made the condition which vitiates a statute; it is the transfer or attempted transfer to others of the responsibility of deciding the policy, wisdom and justice of a statute. If this power and responsibility can be delegated to a large number, it can be delegated—as was admitted by counsel—to one person; and a law affecting only the people of Shasta, or affecting all the people of the State could be made to take effect at the will of a single individual in Napa county. The "Local Option” statute attempted to transfer to the majority in a township (constituting no local government under the Constitution) the power to repeal or keep in force—as to that township—a general statute, previously in force throughout the State. It was an effort to delegate the power of determining the wisdom and expediency of the statute, and of *485substituting, at the option of a local majority, another statute in its place. Nothing like this is attempted by that part of the statute of March 28, 1874, now before us.
Treating the portions of the law in respect to the disorganization of Klamath as a separate enactment, I cannot say that there is here an attempt to transfer or delegate the power of determining the wisdom, propriety or expediency of the law.
Mr. Justice Niles did not express an-opinion.